Judgment, Supreme Court, New York County (Elliott Wilk, J.), entered April 20, 2001, in favor of plaintiff and against defendants-appellants, unanimously affirmed, with costs.
The trial court correctly interpreted the parties’ agreement, and the powers of attorney contained therein, as giving plaintiff the option of transferring defendants’ property to herself or a third party in the event defendants did not sell the properties by the specified dates, but imposing upon plaintiff no obligation to do so. The agreement clearly contemplated that plaintiff could continue to look to the property as security for as long as defendants’ indebtedness remained unsatisfied, and that plaintiff’s powers of attorney to sell the properties would be deemed revoked if the indebtedness were satisfied by other means. We have considered and rejected defendants’ other contentions. Concur — Tom, J.P., Andrias, Sullivan, Friedman and Marlow, JJ.